Title: To George Washington from John Cochran, 25 March 1779
From: Cochran, John
To: Washington, George


Dear sir
Manor of Livingston [N.Y.] March 25th 1779
I should not trouble your Excellency at this time, but am under Apprehensions that, my Absence may be attributed more to a Neglect of Duty, than any real Cause. When I came to this Place, on my Way from Boston to Head Quarters, I found Mrs Cochran so dangerously ill that I could not possibly leave her, but at the utmost risk of her Life, and am sorry to say that, her Circumstances are such that I cannot justify myself in abandoning her at present. I hope, as the Weather grows more mild, she will recover, so that I may be Able to join the Army; but if my immediate Attendance cannot be dispensed with, I shall be reduced to the disagreeable Necessity of resigning my Commission, which would give me much Pain, for as I have already bore a share in the Contest thus far, I should be sorry to retire, until we see the End of it.
As I would not trouble your Excellency heretofore, I wrote to Doctor McHenry to acquaint you of the Reasons of my being delayed; my Silence on that Head, I flatter myself will not be construed into a Want of respect. You will oblige me infinitely in ordering o⟨ne⟩ of the Gentlemen of your Family to favor me with a Line. I am, with best Compliments to Mrs Washington Dear sir your Affectionate and very humble servant
John Cochran
